STATE OF VERMONT 
                                ENVIRONMENTAL COURT 
 
                                   } 
Randolph Town Office Zoning Appeal }                         Docket No. 225‐12‐04 Vtec 
     (Appeal of Rydjeski)          } 
                                   } 
 

                                      Decision and Order 

       Letita  H.  Rydjeski appeals from the decisions of the  Town of Randolph (Town) 

Development Review Board (DRB) granting site plan approval and a zoning permit to 

Appellee‐Applicant  Town  for  the  renovation  and  expansion  of  their  municipal  office 

building  on  7  Summer  Street  in  the  Town’s  Commercial  zoning  district.    Appellant 

appears and represents herself; the Town is represented by Peter M. Nowlan, Esq.; and 

William  J.  Kevan  and  Interested  Person  Leigh  R.  Wright  appeared  and  represent 

themselves. 

       This appeal is on‐the‐record, since the Town has adopted and implemented the 

procedures  necessary  for  such  appeals,  pursuant  to  24  V.S.A.  §§  4471  and  4472.    Mr. 

Wright  and  the  Town  have  filed  briefs  on  the  merits  of  this  appeal  for  the  Court’s 

consideration.    William  J.  Kevan  has  also  filed  a  motion  to  intervene,  pursuant  to  10 

V.S.A.  §  8504(n).    Appellant  and  Mr.  Kevan  also  filed  a  “Motion  for  de  Novo 

Proceedings,” asserting that a trial de novo is warranted because the tape recording of 

the hearings was allegedly inaudible and was not transcribed. 

I.     Summary Issues 

       Appellant’s Statement of Questions raises a variety of issues in seven questions, 

almost  all  of  which  are  not  appropriate  for  our  consideration  in  this  permit  appeal 

proceeding.  Appellant’s first Question, labeled Question A, asks, “Why is the proposed 

addition now placed over an existing VCP sewer?”  Appellant neither cites nor refers to 

any  provisions  in  the  Town’s  Zoning  or  Subdivision  Regulations  prohibiting  the 


                                                 1
placement of the proposed addition over an existing sewer.  Moreover, Appellant never 

expresses concern about the sewer in her letters or responsive motions to the Court.  In 

the absence of any specific reference to a bylaw or regulatory provision being violated 

by  building  the  proposed  addition  on  top  of  a  municipal  sewer,  and  being  unable  to 

find  such  provision  ourselves,  the  Court  declines  to  answer  that  question,  and  it  is 

hereby DISMISSED. 

       Appellant’s  second  Question,  actually  labeled  Question  1,  concerns  why  the 

Town presented different plans to the DRB for the proposed addition to the municipal 

office building than were presented to the public at a November 2, 2004 bond issue vote 

for the same addition.  Similarly, Appellant’s fourth Question, labeled Question 3, also 

concerns a change in plans from those presented at the time of a municipal bond issue 

vote.  While we sympathize with Appellant’s position, we cannot address this specific 

concern because our review of the DRB’s decision in this on‐the‐record appeal is limited 

to the application presented to the DRB below.  We cannot address matters beyond the 

Town’s current plans and applications, as presented to the DRB.   

       This Court does not have jurisdiction to review decisions of a Town Selectboard 

or  issues  of  public  indebtedness  arising  under  Chapter  53  of  Title  24  relating  to  the 

impropriety  of  a  bond  issue,  a  vote  on  a  particular  bond  issue,  or  on  the  plans 

submitted pursuant to a bond issue vote.  Our jurisdiction is limited to certain appeals, 

as articulated in 4 V.S.A. § 1001 (2005): 

       10  V.S.A.  Chapters  201  and  220  and  matters  arising  under  24  V.S.A. 
       Chapters 201 and 220 and matters arising under 24 V.SA. Chapter 117 and 
       Chapter  61,  subchapter  12.    In  addition,  the  judges  shall  have  original 
       jurisdiction to revoke permits under 10 V.S.A. Chapter 151. 
        
       Appellant’s allegations relating to the impropriety of the Town’s bond issue for 

improvements to the municipal offices are therefore not within this Court’s jurisdiction. 




                                                 2
        Appellant’s remaining questions for our review, Questions 2, 4, 5, and 6, concern 

the Town’s planned removal of a flowering crab apple tree located to the south of the 

existing municipal office building in the middle of green space adjacent to the existing 

municipal offices.  The crab apple tree is labeled on the Town’s site plan as “existing 20″ 

apple” tree and is considered a public shade tree under the control of the Town’s tree 

warden.  See 24 V.S.A. § 2502.   

        Although  the  Randolph  tree  warden  also  happens  to  be  the  Town  Zoning 

Administrator,  the  Legislature  has  limited  our  jurisdiction  to  those  provisions  of  the 

Vermont Statutes Annotated enumerated in 4 V.S.A. § 1001.  Decisions of tree wardens 

are not reviewable in this Court, as they arise under Chapter 67 of Title 24.  Appellant 

may find the relief she seeks in Superior Court.  However, we cannot make an advisory 

statement  as  to  whether  an  action  in  Superior  Court  will  succeed  or  even  be  heard.  

Accordingly, we have no jurisdiction over Appellant’s remaining Questions, relating to 

the crab apple tree, specifically Questions 2, 4, 5, and 6. 

II.     Kevan Intervention Request 

        Before reviewing the Town’s decision on the proposed municipal office building 

addition,  we  must  first  address  Mr.  Kevan’s  motion  to  intervene  under  10  V.S.A. 

§ 8504(n).    Section  8504(n)  sets  out  six  instances  when  it  is  permissible  for  a  person  to 

intervene.  As we have already ruled in our July 15, 2005 Entry Order, Mr. Kevan does 

not meet sub‐sections 1, 2, or 5, as he did not appear in the action appealed from, is not 

a party of right under 10 V.S.A. § 8502(5), and does not qualify as an interested person 

under  24  V.S.A.  §  4465.    Subsection  3  and  4  are  similarly  inapplicable  because  Mr. 

Kevan is not a member of the natural resources board or a panel of that board, nor is he 

a “person aggrieved” under 10 V.S.A. § 8502(7) because this is not an appeal of an act or 

decision by a district commission or coordinator, the secretary of the Agency of Natural 

Resources, the environmental court, or the supreme court. 




                                                   3
        The only possible avenue for allowing Mr. Kevan to intervene in this proceeding 

is  whether  he  would  be  allowed  to  intervene  under  the  standards  established  by  the 

Vermont Rules of Civil Procedure (V.R.C.P.).  10 V.S.A. § 8504(n)(6).  V.R.C.P. 24 allows 

a party to intervene when a statute confers an unconditional right to intervene, which is 

not the case here, or when the potential intervener can demonstrate an interest relating 

to the property which is the subject of this action and where the disposition of the action 

may as a practical matter impair or impede the potential intervener’s ability to protect 

that  interest,  unless  the  potential  intervener’s  interest  is  adequately  represented  by 

existing parties.  V.R.C.P. 24(a). 

        Mr.  Kevan’s  interest  related  to  property  at  issue  in  this  appeal  is  a  mortgage 

interest in the property of Russell Royce at 13 Summer Street.  Mr. Royce is the record 

title  holder  of  that  property,  but  Mr.  Kevan  holds  a  mortgage  interest.    In  Town  of 

Sandgate  v.  Colehamer,  156  Vt.  77,  81‐83  (1990),  our  Supreme  Court  held  that  the 

interest of a possessor of property who made mortgage payments on that property on 

behalf  of  the  titleholder  was  an  insufficient  interest  for  standing  to  appeal  a  zoning 

decision  under  24  V.S.A.  §  4464(b)  (now  §  4465).    We  find  the  Court’s  reasoning 

instructive and find that Mr. Kevan cannot intervene under V.R.C.P. 24(a) and 10 V.S.A. 

§ 8504(n)(6) because any disposition relating to the Town’s expansion of their municipal 

office building will not directly affect Mr. Kevan‘s mortgage interest in the property at 

13 Summer Street.  Moreover, Mr. Kevan’s interests are already adequately represented 

by  Appellant  who  lives  at  6  Summer  Street,  which  is  closer  to  the  Town’s  municipal 

office  than  the  property  in  which  Mr.  Kevan  holds  a  mortgage  interest.    Mr.  Kevan’s 

motion to intervene under 10 V.S.A. § 8504(n) is hereby DENIED. 


III.    Factual Background 

        In an on‐the‐record appeal, the factual findings of the administrative body below 

are given great weight, although they are not conclusive.  This Court must determine if 



                                                 4
substantial evidence exists in the record as a whole from which the factual findings of 

the DRB might reasonably be inferred.  See In re Town of Sherburne, 154 Vt. 596, 604‐05 

(1990);  Appeal  of  Lussier  and  No.,  Docket  No.  116‐5‐02  Vtec  (Vt.  Envtl.  Ct.,  Sept.  16, 

2002).  If there is conflicting evidence, the DRB is the body charged with weighing this 

evidence.  Appeal of Doyle, Docket No. 100‐5‐02 Vtec (Vt. Envtl. Ct., Jan. 21, 2003).  This 

Court  will  not  disturb  factual  findings  rendered  by  an  appropriate  municipal  panel  if 

supported by substantial evidence in the record as a whole.  Id. 

       Upon  consideration  of  the  record  and  the  parties’  memoranda,  the  Court 

determines  that  the  following  DRB  factual  findings  are  supported  by  substantial 

evidence in the record.* 

       1.      On  March  30,  2005,  the  Town  submitted  a  substantially  complete  zoning 

permit  and  site  plan  approval  application  to  the  DRB  for  an  expansion  of  the  Town’s 

municipal offices on their 19,403 square‐foot lot located at 7 Summer Street.  Municipal 

office  buildings  are  a  conditional  use  in  the  Commercial  District,  see  Zoning 

Regulations,  at  37  (Chart  of  Permitted  and  Conditional  Uses), but  because  the  Town’s 

proposal is an expansion of an existing use, conditional use approval is not required. 

       2.      The Town proposes constructing a 3,207 square‐foot addition southerly of 

the existing 2,170 square‐foot municipal office building.  The new building would thus 

have  a  total  footprint  of  5,377  square  feet,  which  leads  to  a  lot  coverage  of 

approximately 28%.  The DRB sets the maximum lot coverage during site plan review. 

       3.      The  DRB  sets  the  front,  side,  and  rear  setback  requirements  for  the 

Commercial District during site plan review.  Zoning Regulations § 6.7.2.  The shortest 

setbacks for the municipal office building are 22 feet between the front of the building 

and  Summer  Street  and  between  the  municipal  office  building  and  the  post  office 

property to the south. 

*
  Appellant’s challenge to the adequacy of the record is discussed in more detail below, in conjunction 
with our consideration of Appellant’s motion for a de novo hearing.


                                                   5
       4.      Off‐street parking for the municipal office building is sufficient.  One off‐

street  parking  space  is  required  for  every  250  square  feet  of  gross  floor  area,  Zoning 

Regulations  § 5.14.3.    The  proposed  municipal  building  has  a  gross  floor  area  of  7,447 

square feet, so thirty off street spaces are required.  The adjacent parking lot contains a 

total of seventy‐four parking spaces.  The only change proposed for that parking lot is a 

relocation of the handicapped spaces so that they are closer to the proposed pedestrian 

access to comply with the Americans with Disabilities Act. 

       5.      The area surrounding the proposed municipal office expansion consists of 

densely mixed residential and commercial uses, which will be mostly unaffected by the 

Town’s proposed addition.  To the extent that the proposed expansion will result in a 

reduction  in  lighting  and  decreased  safety  on  Summer  Street,  the  Town  proposes 

mitigating the loss of lighting by adding replacement lighting to bring street lighting to 

a  level  equal  or  greater  than  what  currently  exists.    To  the  extent  that  the  municipal 

office expansion results in the loss of green space and a crab apple tree, the Town will 

plant new crab apple trees along the southern side of the building and new hackberry 

trees along Summer Street. 

IV.    Discussion 


       Appellant  has  not  adequately  contested  the  DRB’s  decision  by  raising  proper 

questions for review in her Statement of Questions, but she does raise judiciable issues 

in  her  responses  to the  Town’s motion for judgment  that  we  will  address here  for  the 

sake of fairness to Appellant and Interested Person Wright.  First, Appellant alleges that 

the  DRB  violated  the  procedural  requirements  of  the  Municipal  Administrative 

Procedure  Act,  24  V.S.A.  §§  1201–10  (2005),  because  no  transcript  was  provided  and 

because  the  recording  of  the  DRB’s  hearings  on  the  Town’s  application  is  inaudible.  

She further argues that there are not sufficient facts in the record to support a finding 

that the Town’s proposed municipal office expansion is “of such a location and in such 



                                                  6
size  and  character  that  it  will  be  in  harmony  with  the  appropriate  and  orderly 

development of the surrounding area.”  Zoning Regulations § 4.1(b).  Lastly, Appellant 

argues that the Town’s application is not in conformance with numerous statements of 

the Town Plan. 

       Appellant argues that language in Town Plan suggesting public involvement in 

reviewing  the  municipal  building  committee’s  recommendations  on  the  municipal 

office building expansion was not followed.  Appellant’s allegations may have merit in 

that  the  Town’s  building  committee  may  not  have  consulted  the  public;  however, 

hortatory  provisions  in  a  Town  Plan  such  as  these  have  no  regulatory  effect  unless 

specifically incorporated in the Town’s Zoning Regulations.  Appeal of Waters, Docket 

No. 186‐10‐03 Vtec, slip op. at 7 (Vt. Envtl. Ct., Mar. 17, 2004).  As our Supreme Court 

has  stated,  “Although  the  plan  may  recommend  many  desirable  approaches  to 

municipal  development,  only  those  provisions  incorporated  in  the  bylaws  are  legally 

enforceable.”  Kalakowski v. John A. Russell Corp., 137 Vt. 219, 225‐26 (1979).  This Plan 

statement  was  not  incorporated  into  the  Zoning  Regulations.    Thus,  the  Town’s 

building committee is not required to consult with the public before pursuing changes 

to the municipal office building. 

       Appellant also argues that the Town has not developed an “adequate record” in 

accordance  with  24  V.S.A.  §  4471(b)  and  the  Municipal  Administrative  Procedure  Act 

because  the  recording  of  the  DRB  proceedings  below  are  inaudible  and  could  not  be 

transcribed.  MAPA requires that the proceedings below be recorded and also requires 

that “[t]ranscriptions of the proceedings of contested hearings shall be made upon the 

request  [of]  and  upon  payment  of  the  reasonable  costs  of  transcription  by  any  party.”  

24 V.S.A. § 1209 (emphasis added).  Thus, the MAPA requires municipal hearings to be 

recorded  and  that  recording  must  be  of  a  high  enough  quality  to  be  capable  of  being 

transcribed.  See Appeal of Walters, Docket No. 206‐11‐03 Vtec, slip op. at 2‐3 (Vt. Envtl. 

Ct., Oct. 8, 2004). 


                                                7
       In the instant case, the DRB recorded the hearing on audio cassette.  Contrary to 

Appellant’s suggestion, after listening to the recording of the DRB hearing of April 26, 

2005, submitted on August 10, 2005, the Court finds the recording to be clearly audible, 

capable  of  being  transcribed,  and  in  compliance  with  the  provision  of  the  Municipal 

Administrative  Procedure  Act  requiring  the  hearing  “to  be  recorded.”    24  V.S.A. 

§ 1205(c).  There is no requirement that the DRB’s hearings be transcribed in the absence 

of  a  request  and  subsequent  payment  of  the  costs  of  the  transcription.    24  V.S.A. 

§ 1209(f).  Appellant’s motion for a de novo hearing is therefore DENIED. 

       Finally,  Appellant  argues  that  there  is  insufficient  evidence  in  the  record  to 

support  a  finding  consistent  with  Zoning  Regulations  §  4.1(b)  that  the  proposed 

development  is  “of  such  a  location  and  in  such  size  and  character  that  it  will  be  in 

harmony with the appropriate and orderly development of the surrounding area.”  As 

stated  above,  this  Court  will  not  disturb  factual  findings  rendered  by  an  appropriate 

municipal panel if supported by substantial evidence in the record as a whole.  Appeal 

of Doyle, Docket No. 100‐5‐02 Vtec. 

       The  DRB  found  in  its  Notice  of  Decision  that  the  character  of  the  area 

surrounding  the  municipal  office  building  is  “dense  mixture”  of  residential  and 

commercial uses.  Finding of Fact 12.  The adjacent property to the south contains the 

Town’s  post  office.    Finding  of  Fact  14.    Submissions  in  the  record  indicate  that  other 

surrounding  properties  include  office,  residential,  commercial,  and  church  uses.  

Additional Information for Site Plan Review, at 2.   

       According  to  the  submitted  Floor  Plan,  the  Town’s  proposed  addition  is  a  one‐

story  addition  with  a  basement.    The  Exterior  Elevation  Plan  submitted  also  indicates 

that  the  proposed  expansion  incorporates  the  design  of  the  existing  municipal  office 

building with the addition of a clock tower and complies with handicapped accessibility 

requirements,  Finding  of  Fact  1.    The  Town  proposes  adding  replacement  lighting  to 

mitigate the impact of lighting lost by construction of the addition.  Finding of Fact 15.  


                                                  8
The Town also proposes to screen the unsightly dumpster on all four sides.  Finding of 

Fact 11.   

        From  our  review  of  the  record  and  the  Town’s  Notice  of  Decision,  we  find 

substantial  evidence  in  the  record  from  which  the  Town  could  conclude  that  the 

proposed expansion of the existing municipal office building is in such a location and of 

such  a  size  to  be  in  harmony  with  the  appropriate  and  orderly  development  of  the 

surrounding area.  Zoning Regulations § 4.1(b). 

        Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  the  decisions  of  the  Town  of  Randolph  Development  Review  Board  granting  site 

plan review approval and a zoning permit for the Town’s proposed expansion of their 

municipal office building at 7 Summer Street is AFFIRMED, as the DRB decisions are 

supported by substantial evidence in the record as a whole.  Appellant’s motion for a de 

novo  hearing  and  Mr.  Kevan’s  motion  to  intervene  are  DENIED.    Because  the 

remaining questions in Appellant’s Statement of Questions raise issues not appropriate 

for this Court’s consideration, they are dismissed from this appeal.  The consequence of 

all  these  decisions  is  that  no  questions  remain  outstanding.    This  appeal  is  therefore 

concluded. 

                

               Done at Berlin, Vermont, this 30th day of March, 2006. 

 

 
                                                                                           
                                                     Thomas S. Durkin, Environmental Judge 




                                                 9